DETAILED ACTION

Claims 1-15 are pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/21/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is  attached to this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a non-mammalian transgenic animal according to claim 1" in line 3.  There is insufficient antecedent basis for this limitation as claim 1 is drawn to a non-mammalian “mutant” animal rather than a transgenic animal. As such, it is unclear whether the transgenic animal is the same as the mutant animal. Thus, the metes and bounds of claim 14 cannot be determined. Claim 15 depends on claim 14 and is therefore included in this rejection. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/035729 (21 April 2005), hereafter referred to as Xu et al.
Xu et al. teaches to make mutant Drosophila melanogaster comprising a RasV12 transgene and to use the transgenic flies in screening assays to test candidate compounds for inhibiting tumor growth comprising administering the candidate inhibitor to a test transgenic fly and observing the effect of the inhibitor on tumor growth (Xu et al., pages 3-4, 18, and 37-39). Xu et al. teaches a number of candidate inhibitors to be tested individually, including activators or agonists of E-cadherin and activators or agonists of cell polarity genes (Xu et al., page 5). Specifically, Xu et al. teaches to use an eyeless promoter-driven FLP (eyFLP) recombinase to activate expression of UAS-RasV12 in a developmental and tissue specific fashion (Xu et al., pages 18, 20-21, 27, ). Xu et al. teaches that the specific tissues expressing included eye/antennal discs, brain disc, leg discs and wing discs (Xu et al., page 16). Thus, by teaching all the limitations of the claims as written, Xu et al. anticipates the instant invention as claimed. 

Claims 1-4, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davison et al. (2008) Methods in Enzymology, Vol. 438, 391-417. 
Davison et al. teaches mutant zebrafish comprising a human kRAS transgene with an activating mutation in codon 12 (Davison et al., abstract, pages 391, 394, ). Davison teach transgenic zebrafish expressing human KrasG12V under ptf1a regulatory elements, which lead to developmentally induced expression of the gene in exocrine pancreatic progenitors in the zebrafish (Davison et al., page 394). Thus, by teaching all the limitations of the claims as written, Davison et al. anticipates the instant invention as claimed. 

Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (2009) BMC Developmental Biology, Vol. 9:53, pages 1-11. 
Wu et al. teaches a transgenic Drosophila melanogaster with constitutive and ubiquitous expression of ras driven by the actin promoter, UAS-ras/Act-GAL4 (Wu et al., Figure 2D, and pages 2 and 4). Thus, by teaching all the limitations of the claims as written, Wu et al. anticipates the instant claims as written. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/035729 (21 April 2005), hereafter referred to as Xu et al., in view of Pandey et al. (2011) Pharmacol. Rev., Vol. 63(2), 411-436.
Xu et al. teaches to make mutant Drosophila melanogaster comprising a RasV12 transgene and to use the transgenic flies in screening assays to test candidate compounds for inhibiting tumor growth comprising administering the candidate inhibitor to a test transgenic fly and observing the effect of the inhibitor on tumor growth (Xu et al., pages 3-4, 18, and 37-39). Xu et al. teaches a number of candidate inhibitors to be tested individually, including activators or agonists of E-cadherin and activators or agonists of cell polarity genes (Xu et al., page 5). Specifically, Xu et al. teaches to use an eyeless promoter-driven FLP (eyFLP) recombinase to activate expression of UAS-RasV12 in a developmental and tissue specific fashion (Xu et al., pages 18, 20-21, 27, ). Xu et al. teaches that the specific tissues expressing included eye/antennal discs, brain disc, leg discs and wing discs (Xu et al., page 16).
While Xu et al. teaches to administer the compounds to the mutant flies in their screening methods, Xu et al. differs from instant claim 15 by not teaching to feed the compounds to the fly in their screening assay. However, at the time of filing, Pandey et al. teaches that common methods to administer drug to flies or fly larva include adding the compound to solid media for the larva or adding the compound to the fly food (Pandey et al., page 416). Therefore, in view of the teachings of Pandey et al. that adding compounds to food is a common means of drug delivery in flies, it would have been prima facie obvious to the skilled artisan at the time of filing to administer the test compounds to mutant flies in the screening methods taught by Xu et al. by feeding the compound to the flies in their food with a reasonable expectation of success. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,660,318, hereafter referred to as the ’318 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘318 patent claims represent a species of the instant broader claims in that they are limited to a product which is a transgenic Drosophila model of neoplastic disease where the Drosophila comprises (a) a stably integrated human kRAS transgene operatively linked to an upstream activator sequence (UAS);  and (b) a GAL4 transactivator protein expressed specifically in wing-tissue of the fly; wherein the GAL4 transactivator protein binds to the UAS and induces expression of a constitutively active kRAS protein in a manner sufficient to manifest as an observable non-lethal adult phenotype in the wing of the fly, wherein the observable non-lethal adult phenotype is selected from crimped wing, translucent wing, inability to take flight, incomplete wing, aberrant wing vein and stiff wing, and a method of using the transgenic Drosophila in a screening method with the same method steps as currently claimed. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Therefore, by claiming a species of the instant products and methods, the ‘318 patent claims render obvious instant claims 1-15. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633